DETAILED ACTION
Claims 7, 14 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-4, 9-11, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. US 2012/0098980 hereinafter referred to as Takahashi.
	In regards to claim 2, Takahashi teaches:
	“A computer-implemented method comprising: receiving, by a primary controller that manages synchronization among multiple secondary controllers including a particular secondary controller, a first error indicator from the particular secondary controller indicating that an out-of-synchronization error condition was identified by the secondary controller”
	Takahashi Figures 3-4 teaches a camera command network unit 700 as well as a plurality of camera control unit (CCU) 300.  Takahashi paragraph [0050] teaches the delay time is to be measured by comparing the timing of the video signal obtained in each of the CCU 300 and a reference pulse generated in the standard signal generator 500. In the subsequent step S16, the CCU 300 notifies the CNU 700 of the delay time. 
“in response to receiving the first error indicator from the particular secondary controller, determining, by the primary controller, a remediation protocol for remediating the out-of-
synchronization error condition that was identified by the secondary controller” 
	Takahashi paragraph [0050] teaches in the subsequent step S16, the CCU 300 notifies the CNU 700 of the delay time.  A delay is equivalent to an out-of-synchronization error and therefore this notification serves as a first error indicator.  Depending on the size of delay various remediation protocols are taken as illustrated in steps S20-S30 of Figure 6.
	“and applying the remediation protocol to restore synchronization among the multiple secondary controllers including the particular secondary controller”
	Takahashi paragraph [0045] and Figure 6 teaches The CNU 700 arbitrates the delay amount to determine the optimal delay amount. The determined delay amount is to be informed through the CCU 300 to the CHU 200, and the CHU 200 sets up with a video buffer accordingly in order to align timing of video signals reached at each of the CCU 300.  The setting up of the buffer is an application of the remediation protocol.
	In regards to claim 3, Takahashi teaches all the limitations of claim 2 and further teaches:
	“wherein determining the out-of-synchronization error condition at the particular secondary controller includes determining that a duration between receiving, at the particular secondary controller, a first pulse and a second pulse is greater than a configured threshold”
	Takahashi paragraph [0050] teaches the delay time is to be measured by comparing the timing of the video signal obtained in each of the CCU 300 and a reference pulse generated in the standard signal generator 500.  The Examiner interprets that a video signal is a series of pulses.  Therefore, the comparison is between a first pulse and a second pulse.  Figure 6 step S20 teaches an allowable delay time, i.e. a threshold.
	In regards to claim 4, Takahashi teaches all the limitations of claim 2 and further teaches:
	“wherein the remediation protocol includes transmitting, by the primary controller, a second error indicator to at least one of: a primary device, a master controller, a system logging component, or a remediation system”
	Takahashi paragraph [0051] teaches in the subsequent step S24, regarding a one-pair of the CHU 200 and the CCU 300 whose delay time exceeds the allowable time, the CCU 300 or the CHU 200 is to be notified that the delay time is more than the allowable time.  The Examiner interprets the CHU 200 as a primary device.  The notification that the delay exceeds the allowable time is a second error indicator.
In regards to claim 9, Takahashi teaches all the limitations of claim 2 and claim 9 contains similar limitation written in system format.  Therefore, claim 9 is rejected for similar reasoning as applied to claim 2.
In regards to claim 10, Takahashi teaches all the limitations of claim 9 and claim 10 contains similar limitations as in claim 3.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 3.
In regards to claim 11, Takahashi teaches all the limitations of claim 9 and claim 11 contains similar limitations as in claim 4.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 4.
In regards to claim 16, Takahashi teaches all the limitations of claim 2 and claim 16 contains similar limitation written in article format.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 2.
In regards to claim 17, Takahashi teaches all the limitations of claim 16 and claim 17 contains similar limitations as in claim 3.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 3.
In regards to claim 18, Takahashi teaches all the limitations of claim 16 and claim 18 contains similar limitations as in claim 4.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Bohacik et al. US 2021/0012118 hereinafter referred to as Bohacik.
In regards to claim 5, Takahashi teaches all the limitations of claim 4 and further teaches:
	“wherein, in response to receiving the second error indicator at the primary device, [display notification on] the primary device”
	Takahashi paragraph [0051] teaches the one-pair of the CHU 200 and the CCU 300 that has been notified of the notification above displays that it is operating asynchronously in the corresponding CCU 300, the CHU 200 or the video switcher 400, in order to notify the user of being operating asynchronously. If displaying in the CHU 200, it can display within a finder that the CHU 200 includes, as well as on the outside surface of the CHU 200.
“performing a reset operation of [the system]”
	Performing a reset operation, i.e. power cycling, is the most basic of troubleshooting methods, maybe second only to checking if the device is powered.  This feature does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	Bohacik teaches in paragraph [0043] The sync alignment error generally indicates that an error has occurred either in a sensor of the external imaging/radar subsystem associated with the sync alignment error, or in a link connecting the system to that subsystem. The system processor may reset the system in response to the sync alignment error.  Therefore, it is known to perform a reset of equipment when not in synchronization.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Takahashi in view of Bohacik to have included the features of “performing a reset operation of [the system]” to detecting certain timing event errors in order to correct these timing event errors without interrupting normal operation of the system (Bohacik Abstract).
In regards to claim 12, Takahashi teaches all the limitations of claim 11 and claim 12 contains similar limitations as in claim 5.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 5.
In regards to claim 19, Takahashi teaches all the limitations of claim 18 and claim 19 contains similar limitations as in claim 5.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 5.
	Claim(s) 6, 20 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Karpagavinayagam et al. US 10,776,193 hereinafter referred to as Karpagavinayagam.
	In regards to claim 6, Takahashi teaches all the limitations of claim 2 and further teaches:
	“wherein determining the remediation protocol includes: determining whether a [error exists]; and in response to determining that the [error exists], transmitting a second error indicator to at least one of: a primary device, a master controller, a system logging component, or a remediation system”
	Takahashi paragraph [0051] teaches in the subsequent step S24, regarding a one-pair of the CHU 200 and the CCU 300 whose delay time exceeds the allowable time, the CCU 300 or the CHU 200 is to be notified that the delay time is more than the allowable time.  The Examiner interprets the CHU 200 as a primary device.  The notification that the delay exceeds the allowable time is a second error indicator.
Takahashi does not explicitly teach:
	“count of received error indicators satisfies a configured threshold” and “count of received error indicators satisfies the configured threshold”
	However, the use of counters would be considered a routine implementation meant to increase detection accuracy and avoid unnecessary actions due to false detections.  The decision to use such techniques is an engineering tradeoff between robustness of operation and cost of implementing the system.  However, the use of counters as claimed is considered routine and does not provide any unpredictable results because it merely results in the transmission of an error notification as expected.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	Karpagavinayagam teaches remediating correctable hardware errors (title).  Specifically, column 6 lines 18-25 teaches if the error count for the device 102 exceeds the threshold, the firmware 106 can generate an error notification 212 for the device 102. For example, and without limitation, the firmware 106 might store data identifying the device 102 and describing the error in a log file (e.g. the OS event log 214) or provide a similar notification to the BMC 216.  It would have been obvious for a p3erson with ordinary skill in the art before the invention was effectively filed to have modified Takahashi in view of Karpagavinayagam to have included the features of “count of received error indicators satisfies a configured threshold” and “count of received error indicators satisfies the configured threshold” because errors might, however, have a negative impact on the performance of the computing system or other negative effects. Correctable errors are typically corrected by hardware and no software intervention is required (Karpagavinayagam column 1 lines 10-15).
In regards to claim 13, Takahashi teaches all the limitations of claim 9 and claim 13 contains similar limitations as in claim 6.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 6.
In regards to claim 20, Takahashi teaches all the limitations of claim 16 and claim 20 contains similar limitations as in claim 6.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 6.
	Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Saxena et al. US 2021/0080715 hereinafter referred to as Saxena.
	In regards to claim 8, Takahashi teaches all the limitations of claim 2 and further teaches:
	“wherein the particular secondary controller is in an … environment”
	Takahashi Figure 1.
Takahashi does not explicitly teach:
	“aquaculture [environment]”
Saxena Figure 1 teaches a multicamera monitoring system, optical system 106, in an aquaculture environment 100.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Takahashi in view of Saxena to include the features of “aquaculture [environment]” because the digital images produced by the optical system are of enough quality such that reliable detection of sea lice in different life stages by a human visual inspection of the digital image or by computer vision systems is enabled (Saxena [0024]).
In regards to claim 15, Takahashi teaches all the limitations of claim 9 and claim 15 contains similar limitations as in claim 8.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422